DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4 & 6-7 are pending:
	Claims 1-4 & 6-7 are rejected. 
Response to Amendment
No Amendments were filed in response to non-final Office Action mailed 09/10/2021.
Response to Arguments
Arguments filed 12/10/2021 have been entered. Arguments were fully considered. 
On pages 3-4 of Applicant’s arguments, Applicant argues that: 
There are no teachings in Witt of both constant pressure and constant flow rate. In the annotated Fig. 6F above, what is labeled as the "initial flow rate of Witt" is the flow rate for the starting mobile phase composition, the "flow rate of Witt increasing" is the change in flow rate in accordance with changes in the mobile phase composition, and the "flow rate of Witt at a predetermined constant flow rate" is the flow rate for the final mobile phase composition. The changes inflow rate show in Fig. 6F corresponds to the changes in the composition and viscosity of the mobile phase shown in Fig. 6A.

That is, Figs. 6A, 6C, and 6F show the operation of Witt's HPLC system in gradient mode (paragraphs 0089-0090). Fig. 6A shows the changes in the mobile phase composition over time (paragraph 0090). Fig. 6C shows the course of the viscosity q for the gradient of Fig. 6A, which also corresponds to the pressure P required to drive the mobile phase (paragraph 0091). In Fig. 6C, the dotted line shows that maximum pressure is maintained, but in Fig. 6F, the dotted line shows that to maintain the constant pressure, the flow rate of the mobile phase must change in accordance with the mobile phase composition and viscosity of the mobile phase shown in Figs. 6A (paragraphs 0091-0093). 

	These arguments are not persuasive because Witt teaches both constant pressure and constant flow rate (see annotated Figs. 6C and 6F), although the flow increases due to change in 

    PNG
    media_image1.png
    272
    1105
    media_image1.png
    Greyscale

On pages 4-5 of Applicant’s arguments, Applicant argues that:
Witt's HPLC system therefore operates according to the principles of constant pressure and variable flow rate, or constant flow rate and variable pressure, depending on the gradient of the mobile phase composition. Witt discloses an HPLC system that is configured to vary or adjust the flow rate of the mobile phase in accordance with the composition/viscosity and pressure of the mobile phase (see, e.g., abstract; paragraph 0079), so that the mobile phase is supplied at a substantially constant pressure (see, e.g., paragraphs 0088). In Witt, when the flow rate reaches a certain value and does not increase anymore, this value must be determined by the composition and/or pressure of the mobile phase, and is not a single predetermined setting. 
 
Further, because the flow rate is varied according to the composition of the mobile phase, Witt does not determine whether the flow rate of the mobile phase matches some preset value.

Thus, unlike the presently claimed method for controlling a chromatograph, Witt does not disclose or suggest controlling their HPLC system to receive a first setting providing the set flow rate; calculate the flow rate of the second mobile phase; and determine whether the calculated flow rate matches the set flow rate, so that the mobile phase is supplied at a constant flow rate and a constant pressure, regardless of the composition of the mobile phase being supplied to the column of the chromatograph. Witt does not disclose receiving input corresponding to predetermined constant pressure and flow rate, and then supplying the mobile phase according to the predetermined constant pressure and flow rate. As discussed above, to operate at a constant pressure, Witt varies flow rate depending on the composition of the mobile phase. Witt therefore does not disclose or suggest controlling their HPLC system in the same manner as recited in the present claim 1.


	 In response to “Witt does not determine whether the flow rate of the mobile phase matches some preset value”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Witt does not disclose setting a predetermined value this feature is known in the art and taught by Hiraoka. The combination of Witt and Hiraoka teach controlling the chromatograph based on a predetermined or preset value because the settings receiving unit of Hiraoka is incorporated in the method of Witt. 
Flow rate comparison of the claimed invention vs. Witt

    PNG
    media_image2.png
    409
    1135
    media_image2.png
    Greyscale


On page 5 of Applicant’s arguments, Applicant argues that:
The other cited reference of Owa does not bridge the gaps in Witt. The Examiner relies on Owa mainly for its teachings on supplying carbon dioxide in a supercritical fluid state as the mobile phase (see Office Action, pages 8-9). Moreover, Owa discloses supplying the mobile phase at a predetermined constant flow rate (see, e.g., paragraphs 0055-0056), so that following Witt's teachings of constant pressure and variable flow rate (or conversely, constant 

	This argument is not persuasive because there is motivation to combine Witt and Owa, specifically because incorporating the supercritical fluid of Owa provides the benefit of high separation ability (Owa, see ¶6). Additionally, the combination of Witt and Owa result in a supercritical fluid at constant flow rate and a constant pressure since said supercritical fluid is incorporated in the method of Witt. 
On pages 6-7 of Applicant’s arguments, Applicant argues that:
However, contrary to the characterizations in the Office Action, Hiraoka does not disclose or suggest inputting a flow rate, calculating the flow rate in the column, and comparing the calculated flow rate with the inputted flow rate. 

Thus, unlike the methods of the present claims, Hiraoka merely teaches detecting the actual flow rate, calculating the flow rate in the column, and comparing the calculated flow rate with the detected actual flow rate. Hiraoka does not even teach inputting a predetermined flow rate-Hiraoka teaches only inputting parameters relating to the dimensions and/or temperature of the column for the purpose of calculating the flow rate of the carrier gas through the column. 

Moreover, the person skilled in the art would not have been motivated to combine Witt's teachings on liquid chromatography with Hiraoka's teachings on gas chromatography. Hiraoka requires that the calculated column flow rate match the actual flow rate because the calculated column flow rate is important to calculating the correct linear velocity for the carrier gas, in order to obtain the desired separation of samples (paragraphs 0003-0007). However, liquid chromatography operates on entirely different principles from gas chromatography, so that the Hiraoka's teachings have no relevance to Witt's liquid chromatography. 

In short, the person skilled in the art would not have found it obvious to combine the cited references in the manner necessary to arrive at the presently claimed method for controlling a chromatograph. The cited references do not disclose or suggest receiving a first setting providing the set flow rate; calculating flow rate of the second mobile phase; and determining whether the calculated flow rate matches the set flow rate. Consequently, the cited references do not disclose or suggest controlling the operation of the pump for the supply of the second mobile phase at a predetermined constant pressure by the flow rate control unit after the step of starting to 

	These arguments are not persuasive because Hiraoka teaches inputting a flow rate, calculating the flow rate in the column, and comparing the calculated flow rate with the inputted flow rate; Hiraoka and Witt are analogous to each other; and there is motivation to combine the cited references.  
	Hiraoka teaches inputting a flow rate (the flow rate is set as a set value) (see ¶36) (additionally, in ¶11 and ¶39 Hiraoka suggests that flow rate can be inputted because flow rate is a parameter related to the column like column size and temperature), calculating the flow rate in the column (calculates the column flow rate) (see ¶36), and comparing the calculated flow rate with the inputted flow rate (calculated column rate is compared with the actual flow rate) (see ¶21) (the actual flow is based on the set flow rate or inputted flow rate). 
	In response to applicant's argument that “Hiraoka's teachings have no relevance to Witt's liquid chromatography”, Hiraoka and Witt are analogous because both teach a method for column chromatography and both methods utilize liquid samples (Witt, see Entire Abstract; Hiraoka, see ¶64). Therefore, one of ordinary skill in the art would have been motivated to combine the known features to provide obvious results. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 2010/0252502) in view of Hiraoka (JP 2014215195). 
	Regarding claim 1, Witt teaches a method for controlling a chromatograph (see Entire Abstract) comprising: a column (Fig. 1, column 30; see ¶75 teaches separating device 30 such as chromatograph column), a pump (Fig. 1, pump 20; see ¶75) to supply a second mobile phase to the column (see ¶33 & ¶76; pump supplies an aqueous phase (first phase), an organic phase (second phase), and a combination thereof (third phase, etc.) therefore the pump of Witt supplies a second mobile phase) and a flow rate control unit (Fig. 4A, flow rate control unit 400 (Fig. 4A, control unit 400); see ¶80 teaches control unit actively controls…to vary the flow rate; see ¶85), the method comprising the steps of: starting a supply of the second mobile phase (Fig. 5 shows 100% acetonitrile at 11min; see ¶89), having different viscosity (see ¶88 teaches the viscosity of water is more than twice the viscosity of acetonitrile) from a first mobile phase in the column (Fig. 5 shows water or 0% acetonitrile at 1 min; see ¶89), from the second mobile phase supply unit to the column with the pump to replace the first mobile phase in the column by the second mobile phase for a new analysis (the gradients and non-gradients represent a data point (analysis) in Fig. 5, the second mobile phase analysis is any mobile phase analysis followed by the first mobile phase analysis); controlling the operation of the pump for the supply of the second mobile phase 
Annotated Fig. 5 (top), Fig. 6C (bottom left) and Fig. 6F (bottom right)

    PNG
    media_image3.png
    753
    1356
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    272
    1105
    media_image1.png
    Greyscale

	Witt does not explicitly teach a settings receiving unit configured to receive a first setting providing a set flow rate; said flow rate control unit configured to calculate a flow rate of the second 
	In a related field of endeavor, Hiraoka teaches a gas chromatograph (see Entire Abstract) comprising a setting receiving unit (“A set value input reception processing unit”) (see ¶9) configured to receive a first setting providing a set flow rate (“receives an input of a set value related to the column”) (see ¶9) (the flow rate is a value related to the column);  configured to calculate a flow rate (“calculates the flow rate of the carrier gas passing through the column based on the set value”) (see ¶9); determining by the flow rate control unit whether the calculated flow rate matches the set flow rate (“determined whether the calculated column flow rate is an accurate value”) (see ¶10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Witt by incorporating the setting receiving unit configured to receive a first setting as taught by Hiraoka because applying a known technique of setting inputs to a known method (liquid chromatography), obviously resulting in processing inputs with an expectation of success. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). 
	It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Witt by incorporating the calculating and determining steps of Hiraoka for flow rate calculations and flow rate determinations because it effectively prevents the use of an incorrect value as the column flow rate which leads to errors (Hiraoka, see ¶13 and ¶58) and it is desirable to precisely determine the flow rate (Witt, see ¶57). 

Regarding claim 3, Witt and Hiraoka teach the method of claim 2, further comprising a display unit and a display control unit for causing the display unit to display a setting screen for setting the pressure and the flow rate (Witt, claim 28, lines 1-3 teach a software program or product, stored on a data carrier for controlling and executing the method when run on a data processing system such as a computer; the computer inherently has a display and display control unit), wherein the setting receiving unit receives the first and second settings of the set pressure and the set flow rate in the setting screen (¶Witt, 16, lines 2-6 teaches mobile phase drive can be actively operated to drive the mobile phase flow rate; Witt, ¶21, lines 5-8 teaches operating the mobile phase drive to deliver the mobile phase at a certain pressure; ¶16 & ¶21 of Witt suggests that pressures and flow rates can be set on the computer via the software program, see claim 28; Witt, ¶112 teaches result is displayed...data evaluation tool is used).

While the combination of references does not teach a first liquid is replaced by second liquid having a higher viscosity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reverse the order of the prior art process steps by replacing a first liquid with a second liquid having a higher viscosity because it is known that a change in viscosity results in a change of pressure to drive the mobile phase through the stationary phase (column) (Witt, ¶24, lines 17-19) and higher viscous liquid will produce higher pressure (Witt, ¶89, lines 21-24). 

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 2010/0252502) in view of Hiraoka (JP 2014215195) and further in view of Owa (US 2016/0202218). 
	Regarding claim 6, Witt and Hiraoka teach the method according to claim 1.
	The combination of references does not teach not teach wherein the second mobile phase is carbon dioxide in a supercritical state.
	In a related field of endeavor, Owa teaches a supercritical fluid-liquid chromatograph (see Entire Abstract) wherein the mobile phase is carbon dioxide (“liquid carbon dioxide is supplied as the mobile phase”) (see ¶54) in a supercritical state (“brings the mobile phase into a supercritical fluid state”) (see ¶52).

Regarding claim 7, Witt and Hiraoka teach the method according to claim 1, the method further comprises controlling the pump to operate at the predetermined constant pressure until the flow rate of the mobile phase reaches the set flow rate (see Figs. 6C & 6F).
The combination of references does not teach wherein the chromatograph further comprises a first pump for supplying a carbon dioxide, a second pump for supplying a first liquid, and a third pump for supplying a second liquid, wherein the second mobile phase is the carbon dioxide, and wherein the method further comprises controlling the first pump to operate at the predetermined constant pressure until the flow rate of the carbon dioxide reaches the set flow rate.
In a related field of endeavor, Owa teaches a supercritical fluid-liquid chromatograph (see Entire Abstract) wherein the chromatograph further comprises a first pump (Fig. 5A, first pump 4 (Fig. 5A, pump 4); see ¶54) for supplying a carbon dioxide (“carbon dioxide”) (see ¶54), a second pump (Fig. 5A, second pump 10A (Fig. 5A, pump 10A); see ¶61) for supplying a first liquid (“methanol”) (see ¶61), and a third pump (Fig. 5A, third pump 10B (Fig. 5A, pump 10B); see ¶61) for supplying a second liquid (“water”) (see ¶61), wherein the mobile phase is the carbon dioxide (“liquid carbon dioxide is supplied as the mobile phase”) (see ¶54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Witt by incorporating the pumps with liquids of Owa because one of ordinary skill in the art would have had an expectation of success of operating a high-pressure gradient (Owa, see ¶60 & ¶61; Witt, “Gradient Operation” see ¶24). See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). Therefore the combination of Witt and Owa teaches “wherein the method further comprises controlling the . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778